Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 12 has been canceled.  Claims 1-11 and 13-20 are pending.

Claim Interpretation
	Applicant’s discussion in the disclosure of height is awkward.  One example, the discussion of effective height of a side wall as discussed in paragraph [0003]:
“For purposes of preventing shingling, the effective height of these two adjacent side walls is the full distance between the upper edge of the peak and the lower edge of the valley, but the nesting height of the crate is only the height of the upper bands.”
	The effective height of a side wall is the vertical distance from the lowest point to the highest point, that is, from lowest point of a side column to highest point of the upper band.
	Likewise for the upper band, the upper band height is the vertical distance from the lowest point to the highest point, that is, from lowest point of an upper band to highest point of the upper band.  This is distinctly different than bandwidth or the width of a band as measured vertically at a point along the band’s length which extends in a horizontal direction.
	Nesting height would be the amount of nesting that occurs as measured in a vertical direction as one crate is lowered into nested position to a stop position, the nesting height is the difference between the height at which the top most portion of the lower crate horizontally overlaps a bottom most portion of the upper crate and the height at the stop position.  Nesting height has absolutely nothing to do with bandwidth or band height and there is no logical correlation between nesting height and bandwidth or band height.  Although, nesting height could be equal to bandwidth or band height.

	The interpretation of claim 14 regarding “such that each side upper band maintains a substantially uniform height,” is that each upper band has a height.
	The interpretation of claim 15 is that nesting height equals upper band height as “nesting height” is appropriately defined in paragraph [0003], last four lines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers et al. (US 2014/0110303) (Meers) in view of Apps et al. (US 2016/0016689) (Apps) and Koefelda et al. (US 7207458) (Koefelda).


    PNG
    media_image1.png
    603
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    1023
    media_image2.png
    Greyscale


Apps teaches an end wall band with an asymmetry.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end wall band to have an asymmetry of the handle and valley as the teachings of Apps teach that (1) handle 30 alignment with support column 26 is important (see paragraph [0030]), (2) alignment maximizes space for the user’s hand (see paragraph [0031], lines 1-2) and (3) the offset of handles 30 towards opposite side walls is effective in balancing load when the crate is carried by two hands.
Koefelda teaches a side wall band with asymmetry as shown by the wave-like contour 124.  The wave-like contour is like that of a Coca-Cola logo.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the side wall band to have an asymmetry in the form of a wave-like contour in order to provide advertisement or product assimilation when a crate is made to hold a particular manufacturer’s product.
Re claim 2, each corner of Meers distinctly shows one valley and two peaks.  The corner is joint property owned by the side wall and owned by the end wall, equally.  The corners are part of the side walls and part of the end walls.  For each corner, the valley is part of both the side wall and the end wall and both of the peaks are part of both the side wall and the end wall.  All of claim 2 limitations are met, that is, (1) one of the valleys of the uppermost edge of each of the end upper bands is in one of the corners, (2) one of the peaks of the uppermost edge of each of the end upper bands is in an other of the corners, such that the peak of the uppermost edge in the other of the corners of each of the end upper bands joins continuously with one of the peaks of the uppermost edge of one of the side walls.
Re claim 5, the recesses on the underside of the base of Meers are a 2 X 4 array.  Apps teaches recesses on the underside of the base being a 3 X 5 array.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the array of recesses to be a 
Re claim 6, the lowermost edge of the side upper bands rises and falls with the respective uppermost edge and the upper bands have the same height as is shown in both Meers and Koefelda.
Re claim 7, nesting height is defined by applicant as the upper band height.  See claim interpretation and last four lines of paragraph [0003] of the present invention.
Re claim 8, the side upper bands are identical, that is, when Meers is modified by Koefelda’s asymmetry the side upper bands are not a mirror image of each other as the upper side bands have identical shape.
Re claim 9, the uppermost edges of the side upper bands are the same (identical) as is shown in both Meers and Koefelda.
Re claim 10, each corner of Meers distinctly shows one valley and two peaks.  The corner is joint property owned by the side wall and owned by the end wall, equally.  The corners are part of the side walls and part of the end walls.  For each corner, the valley is part of both the side wall and the end wall and both of the peaks are part of both the side wall and the end wall.  All of claim 10 limitations are met, that is, (1) one of the valleys of the uppermost edge of each of the end upper bands is in one of the corners, (2) one of the peaks of the uppermost edge of one of the side upper bands abuts one of the peaks of the uppermost edge of one of the end walls and wherein one of the valleys of the uppermost edge of the other of the side upper bands abuts one of the valleys of the uppermost edge of the one of the end walls.
Claims 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers in view of Apps.
Meers discloses a nestable beverage crate comprising: a base having an underside including a 2x4 array of bottle cap receiving recesses formed therein; side walls extending upward from the sides 

    PNG
    media_image3.png
    630
    1023
    media_image3.png
    Greyscale



Re claim 14, the lowermost edge of the side upper bands rises and falls with the respective uppermost edge and the upper bands have the same height as is shown in Meers.
Re claim 15, nesting height is defined by applicant as the upper band height.  See claim interpretation and last four lines of paragraph [0003] of the present invention.
Re claim 16, the side upper bands are identical (same).
Re claim 19, the end upper bands abut the side walls at the corners and the corners have both valleys and peaks.  Therefore, one of the peaks of the uppermost edge of one of the end upper bands abuts one of the side walls and wherein one of the valleys of the uppermost edge of the other of the end upper bands abuts the one of the side walls.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers in view of Apps as applied to claim 16 above, and further in view of Koefelda.
The Meers-Apps combination fails to disclose the peak valley arrangement.  Koefelda teaches as shown in Fig. 4 that the left end of contour 124 is falling from a peak of the upper edge 126 while the right end is falling to a valley such that at one end wall (right end wall in Fig. 4), a peak of an uppermost edge 126 of one side upper band (on the far side as shown in Fig. 4) abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band (on the near side as shown in Fig. 4) abuts the other end of the end wall.  

It would have been obvious to modify the upper bands such that at one end wall, a peak of an uppermost edge 126 of one side upper band abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band abuts the other end of the end wall so that the wave-like contour has the same exact appearance from the two sides for the sake of uniformity.

Allowable Subject Matter
Claim 20 is allowable.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive. 
The 103 rejections set forth a prima facie case of obviousness.  Applicant has the opportunity to rebut and disprove the prima facie case.  Applicant’s arguments are rather weak and do not overcome the prima facie case.
 The statement of obviousness for the claims is as follows:
“It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end wall band to have an asymmetry of the handle and valley as the teachings of 
This statement takes the explicit motivation found within Apps paragraphs 30 and 31.  Generally, the three concepts are column alignment, hand spacing and load balancing.  There is no indication within Apps that any of the three concepts is related to array configuration, the number of bottles adjacent to an end wall or even and odd number of bottles adjacent to the end wall.  Applicant states that “the only reason offered by Apps for offsetting handles” is the odd number of bottles against the end walls.  Applicant is challenged to find any such statement within Apps and submit this as evidence to support this mere conjecture.  Applicant ignores that the examiner has used three separate concepts and all three are explicitly mentioned in paragraphs 30 and 31 of Apps.  Furthermore, there is nothing explicit or implied in the nestable beverage crate that suggests the crate must be used for bottles, have a predetermined array, have a designated weight limit or maximum carry capacity or beverage volume capacity.  Nothing in the claims specifies where the columns are located in relation to bottles, their number in relation to bottles, their spacing in relation to bottles, their load capacity, etc.
Claims 5 and 13 don’t recite a “3 X 5 crate.”  These claims require a 3 X 5 array of recesses on the underside.  The claims are presented by the applicant and the applicant should be specific, accurate and truthful in representing what has been claimed.  The “66 pounds” is just a number that applicant supposedly picked out of thin air.  Did applicant calculate this weight?  Where is the calculation?  What are the parameters?  The claims don’t state any weight capacity.  Even If applicant could produce some type of evidence (which applicant hasn’t), why would it matter?  The 66 pound requirement doesn’t map to a claim limitation.  3 X 5 = 15, each bottle weighs 4 pounds, 4 X 15 = 60 pounds, each crate 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733